IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-50625
                           Summary Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

LEROY HUDGINS,

                                            Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. MO-98-CR-20-1
                        - - - - - - - - - -

                             May 12, 1999

Before POLITZ, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Leroy Hudgins appeals the district court’s enhancement of

his sentence pursuant to U.S.S.G. § 3C1.1, upon a finding that he

perjured himself while testifying at his trial.     We AFFIRM.

     There is no merit to Hudgins’ contention that he was denied

the effective assistance of counsel as a result of the lack of an

objective standard applicable to such enhancements.      See U.S.S.G.

§ 3C1.1, comment. (nn.1, 3(b)); United States v. Dunnigan, 507
U.S. 87, 92-96 (1993).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 98-50625
                                   -2-

      Hudgins contends that a defendant’s denial of guilt while

testifying at his trial should not be grounds for the

enhancement.      This lacks merit because “a defendant’s right to

testify does not include a right to commit perjury.”      Dunnigan,
507 U.S. at 96.

      Hudgins asserts conclusionally that the district court’s

findings in support of the enhancement are legally insufficient.

Hudgins in effect has abandoned this claim by failing to brief

it.   See Al-Ra’id v. Ingle, 69 F.3d 28, 33 (5th Cir. 1995).

      AFFIRMED.